Citation Nr: 0018486	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from July 1951 to September 
1954.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right 
ear hearing loss in March 1995; the rating decision was not 
appealed.  

2.  Evidence received since the March 1995 rating decision 
includes clinical data revealing current right ear hearing 
loss and lay testimony concerning the veteran's history of 
right ear hearing loss; this evidence is neither cumulative 
nor redundant, bears directly and substantially upon the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
the claim is reopened.  

3.  Competent medical evidence of right ear hearing loss is 
not shown during service nor is there competent medical 
evidence linking current right ear hearing loss to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1995 rating decision 
wherein the RO denied entitlement to service connection for 
right ear hearing loss, is new and material and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).  

2.  The claim of service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence that was available at the time of the March 1995 
rating decision included the veteran's service medical 
records.  Service medical records show that at entrance onto 
active service the veteran's hearing in whispered voice in 
the right ear was listed as 15/15.  

In February 1952 the veteran received treatment for 
suppurative otitis media of the right ear.  It was reported 
that he had had numerous episodes of bilateral otorrhea since 
age two or three when he contracted scarlet fever.  His 
symptoms included constant difficulty with both ears 
consisting of intermittent drainage, impaired hearing, and 
earaches.  A myringotomy was performed and he was placed on a 
course of Terramycin.  The right ear healed.  In late March 
1952 the veteran was referred to a medical facility for 
otitis externa.  A course of Terramycin was suggested.  
Service medical records are negative for any further 
pertinent findings.  At separation from service a medical 
examination revealed no abnormalities of the ears.  The 
veteran's hearing in whispered voice in the right ear was 
listed as 15/15.  

In the March 1995 denial of service connection for right ear 
hearing loss, the RO determined that the evidence of record 
did not show audiometric findings, which met the criteria for 
service connection.  The RO notified the veteran of the 
determination in March 1995 and a timely appeal was not 
forthcoming.  

Received in July 1966 were previously considered service 
medical records; a June 1996 lay statement from the veteran; 
and June 1996 VA audiological records.  
In the veteran's lay statement, he declared that a VA doctor 
who had examined his right ear in June 1996 found a surgical 
scar down the middle of the eardrum.  The veteran stated the 
doctor indicated that the surgical incision (scar) had been 
there for a long period of time.  The veteran reported that 
he had informed the doctor that during service he had had 
surgery to drain and remove infection from his right ear.  He 
stated that the doctor informed him that there was no way the 
ear could be repaired, and that his hearing loss was caused 
by the ear surgery that was performed during service.  

Received in December 1996 were duplicate copies of the 
previously mentioned lay statement and VA audiological 
records, along with a previously considered service medical 
record.  

In a January 1997 statement from the veteran in response to a 
VA request for additional information, the veteran indicated 
that he had had a hearing test in 1965 to 1967 and a doctor 
found that he had less than 5 percent hearing in his right 
ear.  The veteran was unable to find the medical records 
since the doctor was no longer practicing medicine.  He also 
stated that the physician who had made the referral had also 
retired and that his records were also unavailable.  

In a March 1997 response to a VA information request, the 
veteran reported treatment for a right ear condition during 
service from January through March 1952; from a private 
physician in 1965 and 1967 and the VA in June 1996.  He 
stated that his condition was caused by standing watch during 
the winter and during cold weather.  In a statement received 
in October 1997, the veteran's brother stated that he had 
lived with the veteran and he did not have any hearing 
problems.  It was stated that when the veteran was in the 
service he wrote to him indicating that he had problems with 
his ear, a perforated eardrum.  It was stated that since the 
veteran had returned from overseas he had had trouble with 
his hearing.  

In November 1997 the RO attempted to obtain information from 
a physician who had purchased a medical practice from a 
treating physician of the veteran.  The letter was returned 
from the U.S. Postal Service as undeliverable.  

Received approximately in March 1998 were VA clinical records 
dated from December 1995 through April 1997, some previously 
considered, and others revealing treatment for unrelated 
physical disorders.  


Law and Regulations

As previously indicated in March 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  The veteran was provided a notice of 
the determination but an appeal was not initiated.  
38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. §§ 20.200, 
20.302(a).  The March 1995 rating decision became final when 
the veteran did not file a notice of disagreement within one 
year of the date of mailing the unfavorable determination.  
38 U.S.C.A. § 7105(c). 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim that has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998),

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999). 
First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  
Second, if new and material evidence has been presented, then 
immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).   Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

It has been stated that, in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Analysis

Evidence received since the March 1995 rating decision 
includes previously considered service medical and 
administrative records and treatment records for unrelated 
physical problems which is either cumulative or redundant 
evidence that is not considered new for the purposes of 
reopening the veteran's claim of entitlement to service 
connection for right ear hearing loss.  

The evidence that has been received since the March 1995 
rating decision also consists of clinical data that show the 
veteran has sensorineural hearing loss in the right ear.  The 
evidence also includes a lay statement from the veteran's 
brother that essentially reports that the veteran had ear 
problems and hearing loss during and after his period of 
active service.  This evidence has not been considered 
previously and is neither cumulative nor redundant.  It must 
be concluded that this evidence shows current disability and 
suggests service incurrence of right ear hearing loss.  This 
evidence bears directly and substantially upon the issue of 
service connection for right ear hearing loss.  The new 
evidence of current disability and service incurrence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999). 

In that the veteran's claim has been reopened, the next step 
in the process is to determine whether the veteran's claim is 
"well grounded."   The medical evidence shows that the 
veteran received treatment during service for ear problems 
diagnosed as otitis media with impaired hearing, and otitis 
externa.  It was reported that the veteran had a preexisting 
history of ear problems subsequent to a childhood bout of 
scarlet fever.  However, no hearing loss was reported at 
entrance onto service, and no findings were revealed at the 
service discharge medical examination. 

Further, while the record shows current treatment for right 
ear hearing loss it is important to note that the record is 
also absent for any medical evidence that establishes an 
etiological relationship between the current right ear 
hearing loss and the veteran's period of service.  In essence 
the third element necessary for a "well grounded" claim 
pursuant to Caluza, a nexus between an inservice injury or 
disease and the current disability, is not present. 

The veteran has submitted lay statements indicating that in 
June 1996, at a VA audiology examination, a clinician 
indicated that the veteran's current right ear hearing loss 
was related to surgery performed during service to drain his 
ear in treatment of the recorded episode of otitis media.  It 
has been determined that VA has an obligation to notify a 
veteran of evidence that should be submitted that would 
support a claim.  See 38 U.S.C. § 5103(a).  In this regard 
though the veteran has identified the date of the VA 
examination in which he was informed of an etiological 
relationship, a review of the pertinent VA audiological 
examination records fail to reveal any statement linking the 
veteran's right ear hearing loss to service or any incident 
thereof. 

The veteran has asserted through the lay statements that his 
current right ear hearing loss is related to ear problems 
that he had during service.  In addition, the veteran's 
brother has also stated that the veteran had ear problems and 
hearing loss during and after service.  The veracity of these 
statements is not questioned.  However, such lay opinions 
would be insufficient evidence to support the claim with 
respect to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  What is lacking in this record is a 
statement or opinion from a medical specialist attributing 
the veteran's hearing loss to service or some incident 
thereof. 



ORDER

Notwithstanding the submission of new and material evidence, 
the claim of entitlement to service connection for right ear 
hearing loss is denied.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

 

